DETAILED ACTION
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This communication is in response to the application filed on 11/26/2019. Claims 1-7 are submitted for examining.
Information Disclosure Statement
 	The information disclosure statement (IDS) submitted on 05/28/2020 and 11/26/2019 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
Claim Objections
Claims 1 and 3 are objected to because of the following informalities: 
In claim 1 lines 7-8 “a first and a second group” should be “a first group and a second group”.
 In claim 1 line 11 “the first and the second group” should be “the first group and the second group”.
In claim 3 lines 6-7 “assigned to the own terminal” should be “assigned to the at least one terminal”.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

	The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the 	subject matter which the applicant regards as his invention.

Claims 2-3 and 15 are rejected under 35 U.S.C. 112(b)  or pre-AIA  35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claims 1-2 and 5, recite the limitation “the pre-coding matrix” in line 21, line 5, and line 20 respectively. There is insufficient antecedent basis for this limitation in the claims.

	Claim 1, recites the limitation “the first and the second data” in line 14-15. There is 


Claim 2, recites the limitation “the number of terminals” in line 2. There is insufficient 
antecedent basis for this limitation in the claim.

	Claim 3, recites the limitations, “the received signals” in line 5, “the code having” in line 8, “the second length” in line 8, “the first length” in lines 11-12, “the second amplitude” in line 9, “the first reception signal” in line 10. There is insufficient antecedent basis for these limitations in the claims.
Claims 4 and 5, recite the limitation “the transmission time” in lines 7-8 and lines 8-9  respectively. There is insufficient antecedent basis for this limitation in the claims.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper time wise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re 
Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.
The filing date of the application will determine what form should be used. Examiner requests Applicant submit an eTerminal Disclaimer in lieu of filing a traditional terminal disclaimer form. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and 

Claim 1-7 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 and 5-6 of prior U.S. Patent No. 10003389 and over claims 1-6 of prior U.S. Patent No. 10547360 . This is a statutory double patenting rejection. Although the claims at issue are not identical, they are not patentably distinct from each other because the subject matter claimed in the instant application is fully disclosed and covered by the U.S. Patents No. 10003389 and 10547360, the instant claims of the present application are broader in scope and are fully covered by the U.S. Patents No. 10003389 and 10547360.

Present application 17002410
Granted patent 10003389
Granted patent 10547360
Claim 1
Claim 1
Claim 1
Claim 2
Claim 2
Claim 2
Claim 3
Claim 3
Claim 1
Claim 4
Claim 5
Claim 3
Claim 5
Claim 6
Claim 4
Claim 6
Claim 2
Claim 5
Claim 7
Claim 5
Claim 6

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, and 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Papadopoulos (US20150009921), in view of NPL1 (“Group Transmission in Downlink of Overloads CDMA Systems”, PERSONAL, INDOOR AND MOBILE RADIO COMMUNICATIONS, 2006 IEEE 17TH INTER NATIONAL SYMPOSIUM ON, IEEE, 1 September 2006 (2006-09-01)), in further view of Yang (US20020171568), in further view of Bang et al (US20140126611).

	Regarding claims 1, Papadopoulos teaches amultiple input multiple output (MIMO) communication method for performing MIMO communication between a base station including a plurality of antennas, and a plurality of terminals accommodated in the base station, the method comprising: in the base station (FIG. 6 base station with plurality of antennas, FIG. 8 user terminal with plurality of antennas, and (¶0035 scheduling and transmission scheme using OFDM to support Multi-User MIMO (MU-MIMO) transmission), dividing the plurality of terminals into a first and a second group (¶0036 discloses user terminals are opportunistically placed into groups for MU-MIMO transmission), and assigning orthogonal codes with each other to the respective groups, spreading transmission data to the plurality of terminals with the assigned codes (¶0095, assigns MU-MIMO transmission codes to the user terminal groups). However, Papadopoulos does not explicitly teach the orthogonal codes being a plurality of orthogonal variable spreading factor (OVSF) codes assigned to each of the first and second group, multiplying a sum of at least the first and the second data with each other by a predetermined pre-coding matrix, obtaining a channel matrix representing channels between the plurality of antennas and the plurality of terminals, and transmitting data, obtained by multiplying data obtained by the multiplying by the pre-coding matrix by a complex conjugate transpose matrix of the channel matrix, from the plurality of antennas.
	In an analogous art NPL1 teaches obtaining a channel matrix representing channels between the plurality of antennas and the plurality of terminals, and transmitting data, obtained by multiplying data obtained by the multiplying by the pre-coding matrix by a complex conjugate transpose matrix of the channel matrix, from the plurality of antennas (NPL1 discloses of using zero forcing precoding technique. Fig.3, formula 12, and page 3, where the zero-forcing is implemented by multiplying the data with a predetermined pre-coding matrix, obtaining a channel matrix representing channels between the plurality of antennas and the plurality of terminals, multiplying data obtained by the multiplying by the pre-coding matrix by a complex conjugate matrix of the channel matrix). 
 	It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the teachings of NPL 1 because in Zero Forcing Precoding for Group Transmission (ZFP-GT) scheme, like the MRW-GT scheme, the multiple access interference between different groups is cancelled (NPL1, page 3). However, the combination of Papadopoulos and NPL 1 does not explicitly teach the orthogonal codes being a plurality of orthogonal variable spreading factor (OVSF) codes assigned to each of the first and second group, multiplying a sum of at least the first and the second data with each other by a predetermined pre-coding matrix.
	In an analogous art Yang teaches the orthogonal codes being a plurality of orthogonal variable spreading factor (OVSF) codes assigned to each of the first and second group (¶0014-¶0017, discloses using a plurality of Gray codes as labels of a plurality of OVSF codes and determining whether a first OVSF code and a second OVSF code has a relation of a mother code).

data with each other by a predetermined pre-coding matrix.
In an analogous art Bang teaches multiplying a sum of at least the first and the second data with each other by a predetermined pre-coding matrix (fig. 4 below discloses summing data inputs and multiplying the sum by spreading code SC sequence which 
includes first and second spreading codes (see claim 8)).

                        
    PNG
    media_image1.png
    427
    493
    media_image1.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the teachings of Bang to decrease a peak power-to-average power ratio and decrease a phase dependency of an interference based on a multipath component (Bang, ¶0003).

Regarding claims 2 and 6, the combination of Papadopoulos, NPL1, and Bang discloses all limitations of claim 1, NPL 1 further teaches wherein when a square matrix having the number of terminals in each group as an order is set to a submatrix in a diagonal part of an auto-correlation matrix of the channel matrix, the pre-coding matrix is a block diagonal matrix including the inverse matrices of the submatrices as diagonal parts, and non-diagonal parts set to zero. (Fig.3, formula 12, and page 3).

Regarding claims 5, the claim is a drawn to a base station performing substantially the same features of claim 1. Therefore the claim is subject to the same rejection as claim 1.
Claims 4 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Papadopoulos (US20150009921A1), in view of NPL1 (“Group Transmission in Downlink of Overloads CDMA Systems”, PERSONAL, INDOOR AND MOBILE RADIO COMMUNICATIONS, 2006 IEEE 17TH INTER NATIONAL SYMPOSIUM ON, IEEE, 1 September 2006 (2006-09-01)), in further view of Bang et al (US20140126611), in further view of Ono et al (US20130201896).

	Regarding claims 4 and 7, the combination of Papadopoulos, NPL1, and Bang discloses all limitations of claim 1, the combination does not explicitly teach wherein the plurality of terminals are configured to transmit reference signals to the base station, the base station is configured to measure reception time differences between the plurality of terminals, gives a notification of the time differences of the transmission time to each of the terminals, and each of the terminals is configured to change transmission timing of the own transmission signal in accordance with the 
notification.
	In an analogous art Ono teaches wherein the plurality of terminals are configured to 
transmit reference signals to the base station, the base station is configured to measure reception time differences between the plurality of terminals, gives a notification of the time differences of the transmission time to each of the terminals, and each of the terminals is configured to change transmission timing of the own transmission signal in accordance with the notification (¶0012, when the MIMO transmission is performed, the number of ranks of the MIMO and an index of the desired precoding matrix also need to be transmitted. In addition, in order for the base stations to cooperate with each other to transmit data, each wireless communication terminal needs to periodically transmit the quality of the channel, the number of ranks of the MIMO, and the index of the desired precoding matrix to the base station at the time of performing cooperative transmission by using the radio resource of the uplink).
	It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the teachings of ono in order to select the optimal wireless communication   (Ono, ¶0013).
Allowable Subject Matter 
Claim 3 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims..
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDELILLAH ELMEJJARMI whose telephone number is (571)270-1656.  The examiner can normally be reached on Mon-Fri: 8AM-5PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s 


Respectfully submitted,


/ABDELILLAH ELMEJJARMI/Primary Examiner, Art Unit 2462